SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED.
Plaintiff Jack R. Smith (“Smith”) filed this action in 2002, seeking review of the Social Security Administration’s partial denial of his request for benefits. The government moved to dismiss for want of jurisdiction, on the grounds that the plaintiff sought judicial review without first obtaining a “final decision” from the Social Security Commissioner. See 42 U.S.C. § 405(g). The district court (Spatt, J.) dismissed Smith’s claims for want of jurisdiction in a decision dated November 29, 2003.
We agree for substantially the reasons given by the district court that the court lacked jurisdiction to review the plaintiffs claims.
We have considered all of the plaintiffs arguments and find them to be without merit. We therefore AFFIRM the judgment of the district court.